Gut, J.
Plaintiff sues to recover certain jewelry, fur and money alleged to have been given to defendant in reliance upon an agreement to marry entered into between plaintiff and defendant, and in consideration of and in anticipation of marriage. The complaint alleges that subsequent to the making of said gifts the defendant broke her promise of marriage and entered into the marriage relation with another man, and upon demand refused to return the gifts so made by plaintiff to defendant.
The answer admits all the material allegations of the complaint, except that the gifts were made to defendant by plaintiff in reliance upon and in consideration of defendant’s promise to marry plaintiff, and in anticipation of marriage.
The admissions in the answer and the uncontradicted proof established the engagement agreement and the giving by plaintiff to defendant, in consideration thereof, of presents aggregating a large amount, the subsequent display by the defendant of a very mercenary spirit in making further exorbitant demands for gifts, for the turning over to her of plaintiff’s bank account, for the expenditure of large sums of money for household furniture, and the increasing of the amount of life insurance carried by plaintiff; and notwithstanding the fact that plaintiff acquiesced in these demands and agreed to comply with them the defendant wantonly, without any breach on plaintiff’s part, broke her engagement by marrying another man. Under such circumstances the donor of engagement gifts is entitled to recover back the same. Williamson v. Johnson, 62 Vt. 378, 383-385; Jacobs v. Davis, L. R. (1917) 2 K. B. 532, 534; 14 Am. & Eng. Ency. of Law (2d ed.), 1045.
Judgment reversed and a new trial ordered, with ten dollars costs to appellant to abide the event.
Whitaker and Martin, JJ., concur.
Judgment reversed.